Citation Nr: 1134066	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  05-23 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a thoracic spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from August 1975 to August 1979.

This matter is before the Board of Veterans' Appeals (Board) following a September 2010 Order of the Court of Appeals for Veterans Claim (CAVC) granting a joint motion for remand (JMR) to partially vacate and remand a February 2009 decision, which in pertinent part denied the Veteran's claims seeking entitlement to service connection for cervical and thoracic spine disorders.  

The matter was originally on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. The Veteran had a hearing before the Board in September 2006 and the transcript is of record.

The case was brought before the Board in March 2011, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran's cervical spine disorder is not related to service or any remote incident thereof and arthritis was not manifested within one year of separation from service.

2.  The Veteran's thoracic spine disorder is not related to service or any remote incident thereof and arthritis was not manifested within one year of separation from service.


CONCLUSIONS OF LAW

1.  The Veteran's cervical spine disorder was not incurred in or aggravated by active service nor may it be presumed to have occurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113,  5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  The Veteran's thoracic spine disorder was not incurred in or aggravated by active service nor may it be presumed to have occurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to the Veteran in November 2003 and March 2007.  Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The 2007 letter also informed the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claims, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The treatment has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The RO provided the Veteran appropriate VA examinations in 2007 and 2011.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Further examination or opinion is not needed because, at a minimum, there is no persuasive and competent evidence that the claimed conditions may be associated with the Veteran's military service.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claims.
  
Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for arthritis may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable here because the earliest evidence of the Veteran's arthritis is decades after service. 

In the absence of a presumption, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran claims he has current cervical and thoracic spine disorders as a result of strain he experienced in the military working on various missiles as an aviation ordinance missile technician.  

The Veteran's DD-214 confirms the Veteran's MOS, but the Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of spine or neck problems.  

Indeed, the Veteran concedes he never sought treatment for neck or back soreness on active duty because such complaints were frowned upon.  In support of this contention, the Veteran submitted some statements from fellow servicemen who served with him in the same unit confirming that they recall the Veteran complaining of neck pain, but reiterating that complaining of such pain would not be tolerated in their unit.  The statements also confirm the strenuous manual labor the Veteran incurred as a result of his MOS during his military service.  

The Board notes that although the Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of spine or neck problems, the records do confirm the Veteran sought treatment over 100 times for other physical ailments, such as elbow pain and warts.  It is clear the Veteran had no issue with seeking treatment for joint pain, but at no time did the Veteran complain of neck or back pain.

At the outset, the Board notes generally lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

Accordingly, the Veteran and his fellow servicemen are competent to describe the details of his MOS and his pain.  They are not, however, competent to relate the Veteran's MOS or his in-service symptoms to any current diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  

The claim is complicated because after service the Veteran worked in a very laborious job for many years as a machinist and equipment specialist.  The Veteran underwent a cervical spine fusion in 1996 and ultimately he filed a worker's compensation claim in 2002 for his spine.  

The Board notes the Veteran's post-military medical history has been inconsistently described by the Veteran throughout time.  While the Veteran at times maintains his neck and upper back pain began while on active duty, the Veteran told the July 2007 VA examiner that his back pain began in the 1980s, years after separation from the military.  In June 2011, the Veteran reported to the VA examiner that he had some pain in the neck, but the pain would resolve after three to four days of rest.  He did not indicate chronic symptoms until much later.  

The Veteran also claims he never sought treatment in the military for his neck and upper back pain because such treatment would have been frowned upon.  As indicated above, however, the Veteran's service treatment records reflect numerous times where the Veteran sought treatment, to include for joint pain and/or soreness, and never once mentioned neck or upper back pain.  The Board does not find it credible that the Veteran would have on-going excruciating pain and never once complain about the pain while concurrently seeking treatment for various other medical problems.

Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's statements are inconsistent.  

The Veteran was afforded VA examinations in July 2007 and, more recently in June 2011.  In July 2007, the VA examiner detailed the Veteran's contentions, reported history of symptoms, his in-service job, his post-service job and his medical history, to include cervical fusion surgery.  The VA examiner reported the Veteran's current complaints of neck and upper back pain.  The examiner diagnosed the Veteran with a history of cervical spondylosis and status post cervical fusion.  With regard to etiology, upon a review of the medical records, the examiner opined that it is "less than likely" that the Veteran's diagnoses are related to his military work.  The examiner's opinion was mainly based on the fact that the Veteran sought treatment in service for many other ailments, but never complained of neck or back pain.  Despite the Veteran's contentions that complaining was frowned upon, it seemed clear the Veteran complained of other medical problems and, therefore, it is unlikely the Veteran had significant neck pain.  While the Veteran may have experienced intermittent neck pain during service, the examiner found it unlikely that the Veteran's current diagnoses are related to such intermittent pain.

More recently, the Veteran was afforded a VA examination in June 2011 where the examiner again diagnosed the Veteran with status post cervical fusion, multilevel cervical spine and thoracic spine degenerative disc disease.  The examiner again found the idea that the Veteran went to sick call over 100 times for other ailments and never mentioned neck or back pain far more persuasive of no in-service incurrence of neck or back disorders versus the Veteran's and the Veteran's friends' statements.  

The examiner opined that the Veteran's cervical and thoracic spine diagnoses were not caused by active duty because his contention of in-service neck pain is not supported by the service treatment records.  His contention of in-service neck pain is also not supported by his other statements in the past of onset of symptoms in the mid-1980s (which is what he told the 2007 VA examiner).  The Veteran also reported that the symptoms he experienced in the military would resolve after three or four days of rest and, therefore, the examiner opined that it "is unlikely this pattern of strain (minor) would cause arthritis or disc disease."  

The Board finds these examiners' opinions persuasive.  They are based on a thorough examination of the Veteran and a complete review of the claims folder.

The Veteran, in support of his claim, submitted various medical statements from private providers, Dr. Gannon, Dr. Bobb and Dr. Cullen.  Most of these statements merely indicate the Veteran's past treatment, his cervical fusion and his current diagnoses.  In July 2005, however, Dr. Cullen noted the Veteran provided pictures of him handling Sparrow missiles in the military and further described his military work.  Based on the Veteran's description and photographs, Dr. Cullen opined that his in-service activities "could have contributed" to the Veteran's current spine diagnoses.  Similarly, in August 2005, Dr. Bobb mentioned the Veteran's military technical work described by the Veteran and opined, "I believe there is a high probability that this type of work may have led to early degeneration of the cervical spine...."  

The Board does not find these private statements probative for the following reasons.  None of these private medical providers mentioned or in any way indicated they were aware of the Veteran's post-service occupation, his post-service injuries or his post-service worker's compensation claim.  None of these providers mentioned they reviewed the Veteran's service treatment records or were otherwise aware the Veteran had never sought treatment, complained about neck or back pain and was never diagnosed with any spine ailment until years after his military service.  For these reasons, the Board finds the private opinions are based on incomplete and inaccurate factual premises and are, therefore, not persuasive.  See  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Additionally, the Board finds the statements speculative at best.  Dr. Bobb merely opined that the Veteran's military work "may have led to early degeneration of the cervical spine...."  Dr. Cullen merely opined the Veteran's in-service activities "could have contributed" to his current condition.  None of these statements indicate a definitive medical nexus.   See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding speculative or inclusive medical opinions are not probative).  

 For these reasons, the Board finds the other medical evidence far more persuasive.

Indeed, the June 2011 VA examiner addressed the private opinions provided by the Veteran and similarly found them unpersuasive.  Specifically, the examiner noted the private opinions are not medically verifiable, not based on any medical literature or research and may be anecdotal in nature or just based on what the Veteran told them.  In contrast, the June 2011 VA examiner attempted to find an article supporting the Veteran's contentions that his military history of working underneath planes, lifting heavy equipment or other such duties could cause cervical arthritis.  No such medical support could be found and, therefore, the examiner opined it is unlikely that the Veteran's reported neck pain would have caused arthritis or disc disease later on in life, especially in light of the Veteran's post-military occupational history.

In short, the most persuasive evidence does not relate the Veteran's in-service MOS duties and claimed in-service symptoms to his current cervical and thoracic spine diagnoses.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for a thoracic spine disorder is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


